Citation Nr: 1132567	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-25 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for right tonsillar cancer as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied, in pertinent part, a claim of entitlement to service connection for right tonsillar cancer, to include as due to herbicide exposure.  The Veteran perfected an appeal of the January 2007 rating determination to the Board.  In May 2008, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.  In an August 2008 decision, the Board denied, in pertinent part, service connection for right tonsillar cancer, to include as due to herbicide exposure.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 Order, the Court granted a Joint Motion for Partial Remand by VA's Secretary and the Veteran, through his representative, and remanded the case to the Board for action consistent with the motion.  In January 2010, the Board remanded the case for further evidentiary development in accordance with the motion.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran has requisite service in the Republic of Vietnam; his exposure to herbicide agents is presumed.

2.  There exists an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove that the Veteran's right tonsillar cancer is etiologically related to in-service herbicide exposure. 



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, right tonsillar cancer was incurred in active service.  38 U.S.C.A. §§ 1116, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duties to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

Analysis

The Veteran contends that he contracted right tonsillar cancer due to exposure to herbicides during his service in the Republic of Vietnam.  In the Joint Motion for Partial Remand, the parties agreed that the Veteran does not contend that he is entitled to presumptive service connection for tonsillar cancer but rather seeks service connection for right tonsillar cancer on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (providing that even though a condition is not subject to presumptive service connection, a claimant may still prevail by proving a direct service connection).  As such, the scope of the Board's review is limited to consideration of a direct service connection theory of entitlement.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  The presumption of herbicide exposure extends to all veterans who served in Vietnam at any point between January 1962 and May 1975 regardless of whether diagnosed with a disease for which a presumption has been established.  See 38 U.S.C.A. § 1116(f), as redesignated and amended by the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 201(c)(1)(C), 115 Stat. 976, 988 (2001).  Service treatment records show the Veteran was in Chu Lai, Republic of Vietnam on September 14, 1967.  Dental records also show service in Vietnam from August 1967 to October 1967.  As the Veteran served in the Republic of Vietnam during the requisite period, he is presumed to have been exposed to herbicides in the absence of affirmative evidence to the contrary.

Private treatment records from North Shore Medical Center (NSMC) Cancer Center show the Veteran was diagnosed with invasive nonkeratinizing squamous cell carcinoma of the right tonsil in December 2005.  There are several medical opinions of record that address the etiology of the Veteran's tonsil cancer.  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

In a January 2006 letter, Dr. J.M. (NSMC Cancer Center) reported that the Veteran was exposed to Agent Orange in Vietnam and developed a squamous cell carcinoma of the tonsil.  The letterhead indicates that he is the Chair of Radiation Oncology.  In a July 2007 letter, Dr. J.M. noted that he reviewed the Veteran's medical records.  Dr. J.M. contended that since the Veteran's cancer of the tonsil had the same etiology as cancers of the lung, bronchus, larynx, and trachea, he believed VA should categorize his tonsil cancer as having been caused by exposure to Agent Orange.  

In an undated letter, Dr. M.P. of the Institute of Medicine (IOM) reported that presumably because of the number of claims received for tonsil cancer, a rare type of cancer, VA specifically requested that the IOM's committee for the previous biennial update of the Veterans and Agent Orange series (Update 2006), address whether there was evidence of an association of tonsil cancer with exposure to herbicides used by the United States military in Vietnam.  Dr. M.P. noted that a systematic review of all previously considered literature for this rare form of cancer did not amass enough evidence to be considered "limited/suggestive" by the committee's usual standard, but the committee was intrigued that explicit statements about encountering this unusual cancer were made in several studies of herbicide- or dioxin- exposed cohorts (with the numbers observed being too small for formal statistical analysis).  The committee also acknowledged that the tonsil was in part composed of lymphatic tissue, which was a primary target for currently recognized dioxin-related cancers.  The committee, therefore, recommended to VA that VA devise a means of evaluating the occurrence of this cancer, possibly by taking a more systematic look at the applications VA received from Vietnam Veterans.  Dr. M.P. indicated that Update 2008 was delivered to VA in July, and the committee again noted the surprisingly large number of tonsil cancers reported by Vietnam veterans and emphasized that a systemic investigation by VA of its own records would probably be the best (and very likely the only) way of resolving this issue.  Dr. M.P. noted that IOM was collecting a list of Vietnam veterans who had suffered from tonsil cancer in hopes that it might motivate VA to initiate such a study.  

In a July 2010 VA examination report, the examiner (Dr. M.S., Attending Surgeon, Otolaryngology) confirmed that he reviewed the Veteran's claims file.  Dr. M.S. opined that given the Veteran's history of tobacco and alcohol use, his tonsil cancer was less likely than not to have begun during, or was a result of, his time in service.  In a February 2011 addendum, Dr. M.S. noted the conclusion of the IOM's Update 2008 Veterans and Agent Orange report that there was inadequate or insufficient information to determine whether there was an association between exposure to the chemicals of interest and oral, nasal, and pharyngeal cancers.  Therefore, Dr. M.S. concluded that the Veteran's exposure to Agent Orange was less likely than not behind his subsequent tonsillar cancer.  

The Board notes that Dr. J.M. linked the Veteran's tonsil cancer to herbicide exposure but provided no rationale.  There is also no indication that Dr. J.M. considered any other risk factors for the Veteran's development of tonsil cancer.  Dr. M.P.'s letter indicates that the issue of whether there is a link between tonsil cancer and herbicide exposure remains unsettled.  Significantly, Dr. M.P. acknowledged that the tonsil was in part composed of lymphatic tissue, which was a primary target for currently recognized dioxin-related cancers.  The VA examiner ultimately concluded that the Veteran's tonsil cancer was not due to herbicide exposure based on the presence of positive risk factors and the IOM not having found such an association.   

The Board observes that Title 38, section 1116(b)(1) of the U.S. Code directs the Secretary to "prescribe regulations providing that a presumption of service connection is warranted for [a] disease" when a positive statistical association exists between Agent Orange exposure and the occurrence of that disease in humans.  The statute further provides that a positive association exists when "the credible evidence for the association is equal to or outweighs the credible evidence against the association."  In making this determination the Secretary is to take into account reports from the National Academy of Sciences (NAS) under section 3 of the Agent Orange Act of 1991 as well as all other available sound medical and scientific information.  38 U.S.C.A. § 1116(b)(3).  To carry out this directive, the NAS convened an IOM committee to answer, inter alia, "whether a statistical association with herbicide exposure exists."  Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11 § 3(d)(1)(A) (codified as amended at 38 U.S.C. § 1116).  The IOM provides an answer to this question in its biannual "Agent Orange Updates."  The Agent Orange Updates recommend that section 1116(a) include a disease on its list of diseases to which the presumption applies when that disease is placed in the "Sufficient Evidence of an Association" category, but recommend against inclusion if the disease is placed in any of the Updates' remaining three categories.  See Comm. to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides, Inst. of Medicine of the Nat'l Academies, Veterans and Agent Orange: Update 2002 (Fourth Biennial Update 2003) (noting that the remaining three categories are "Limited or Suggestive Evidence of an Association," "Inadequate or Insufficient Evidence to Determine Whether an Association Exists," and "Limited or Suggestive Evidence of No Association").

As observed by the VA examiner, the most recent Update 2008 concluded that there was inadequate or insufficient evidence to determine that an association exists between herbicide exposure and cancers of the pharynx (including tonsils).  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (Dec. 27, 2010).  In Polovick v. Shinseki, however, the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  23 Vet. App. 48, 55 (2009).  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association." 23 Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)). 

Here, Dr. J.M. links the Veteran's tonsil cancer to herbicide exposure although the opinion is flawed for reasons discussed above.  Clearly, however, there is some evidence in general of such a link as tonsil cancer is a health outcome in the category of "inadequate or insufficient evidence to determine whether an association exists" as distinguished from the category of "limited or suggestive evidence of no association" according to the IOM NAS Agent Orange Updates.  
There is an insufficient basis in the record for the Board to conclude that the positive risk factors identified by the VA examiner are the proximate cause of the tonsil cancer to the exclusion of the Veteran's exposure to herbicides.  Thus, there exists an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  Under such circumstances reasonable doubt is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, the Board finds that service connection for right tonsillar cancer is warranted.  Id. 


ORDER

Service connection for right tonsillar cancer as due to herbicide exposure is granted.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


